     Case 2:19-cr-00234-GMN-VCF Document 22
                                         21 Filed 08/10/20 Page 1 of 4
                                                                     3



 1   COOK & KELESIS, LTD.
     GEORGE P. KELESIS, ESQ.
 2   Nevada Bar No. 0069
     517 S. Ninth Street
 3   Las Vegas, Nevada 89101
     Phone: (702) 737-7702
 4   Fax: (702) 737-7712
     Email: law@bckltd.com
 5   Attorneys for Defendant Michael A. Sandoval

 6

 7                               UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA

 9                                                  ***

10    UNITED STATES OF AMERICA,                           Case No.: 2:19-cr-234-GMN-VCF
11                           Plaintiff,
12    vs.                                                 DEFENDANT’S UNOPPOSED
                                                          MOTION TO EXTEND
13    MICHAEL A. SANDOVAL,                                DATE FOR SURRENDER
                                                          (3rd Request for Extension)
14                           Defendant.
15

16          MICHAEL SANDOVAL ("Mr. Sandoval"), by and through his counsel, George P. Kelesis

17   of Cook & Kelesis, Ltd. hereby respectfully submits this Motion to Extend the self-surrender date

18   to the Bureau of Prisons (“BOP”) for an additional 60 days. This motion is requested in light of the

19   ongoing COVID pandemic as more particularly set forth below.

20          On January 30, 2020, Michael Sandoval was sentenced to serve 40 months in prison after

21   pleading guilty to tax crimes. He was ordered to self-surrender on May 1, 2020. On April 15, 2020,

22   this Court entered an order continuing the self-surrender date to July 1, 2020 (ECF 18). However,

23   in mid-June, Nevada’s case numbers began to spike. Accordingly, pursuant to stipulation of the

24   parties, this Court once again extended Mr. Sandoval’s reporting date to August 18, 2020 (ECF 20).

25          At the time of this motion – one week before the Defendant’s current self-surrender date –

26   the public health emergency due to the spread of COVID-19 continues. In recent weeks, the caseload

27   in the southwestern United States, including Clark County, Nevada, has been of particular concern.

28   Nevada is still operating at Phase 2 of its reopening procedures, and Clark County has a cumulative
     Case 2:19-cr-00234-GMN-VCF Document 22
                                         21 Filed 08/10/20 Page 2 of 4
                                                                     3



 1   positivity rate of 11.8%1 – well above the 5% rate recommended by the Centers for Disease Control

 2   for normalization of economic and social activity.

 3           The severity of disease for those infected with SARS-CoV-2 varies widely – ranging from

 4   asymptomatic to death. The CDC has, however, identified those co-morbid risk factors which may

 5   increase the severity of the disease in an individual.2 These include individuals with hypertension

 6   and a history of smoking, both of which apply to Mr. Sandoval. Moreover, although the currently

 7   estimated rate of death is slightly less than 1%, there is concern that even those individuals who were

 8   asymptomatic or had mild cases of COVID-19 may be left with long-term complications.3

 9           Finally, the Bureau of Prisons has taken actions to prevent the spread within its population,

10   suspending all social and most legal visits, prohibiting contractor access for all non-essential

11   services, and requiring personnel to undergo special screening, presumably in recognition of the high

12   risk of accelerated transmission of COVID-19 within jails and prisons. The federal prison system

13   is also requiring new prisoners to spend the first three weeks of their sentence in complete isolation.

14   All of these steps have not been successful in curbing spread of the disease within the prison system.

15   In fact, on August 5, 2020, Colorado state health official reported that two inmates transferred to the

16   Florence facility where Mr. Sandoval is to surrender arrived at the facility with active COVID-19

17   infections.4

18           Because of the high-rate of per-capita infection in Clark County and his co-morbid health

19   risks, Mr. Sandoval has been self-quarantining at home since March, leaving only for work5 and drug

20   testing, both of which are mandated by the terms of his release program. He is not, and never was,

21

22           1
                 See https://nvhealthresponse.nv.gov/

23           2
                 See, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-table.html

24           3
                 See, https://newsnetwork.mayoclinic.org/discussion/long-term-symptoms-complications-of-covid-19/
25           4
                 See, https://gazette.com/news/coronavirus-reported-among-inmates-at-federal-prison-campus-in-florence.
26           5
                Mr. Sandoval’s job functions are primarily telephone and computer based; it is not front facing with the
     general public.
27
                                                              2
28
     Case 2:19-cr-00234-GMN-VCF Document 22
                                         21 Filed 08/10/20 Page 3 of 4
                                                                     3



 1   a flight risk or a danger to the community. Requiring him to leave his home, travel to Florence,

 2   Colorado, and self-surrender at a time when he will need to spend three weeks in isolation,

 3   constitutes an unnecessary risk to him, the staff with whom he must interact and, in fact, the

 4   population already incarcerated.

 5          In light of these circumstances and measures, Mr. Sandoval respectfully requests an extension

 6   to his self-surrender date of at least 60 days. The government does not oppose this request.

 7                         DATED this 10th day of August, 2020.

 8                                                COOK & KELESIS, LTD.

 9
                                                  By        /s/ George P. Kelesis
10                                                     GEORGE P. KELESIS
                                                       Nevada Bar No. 0069
11                                                     517 S. Ninth Street
                                                       Las Vegas, Nevada 89101
12                                                     Attorneys for Defendant

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                       3
28
     Case
      Case2:19-cr-00234-GMN-VCF
           2:19-cr-00234-GMN-VCF Document
                                  Document21-1
                                           22 Filed
                                               Filed08/10/20
                                                     08/10/20 Page
                                                               Page41ofof41



 1    COOK & KELESIS, LTD.
      GEORGE P. KELESIS, ESQ.
 2    Nevada Bar No. 0069
      517 S. Ninth Street
 3    Las Vegas, Nevada 89101
      Phone: (702) 737-7702
 4    Fax: (702) 737-7712
      Email: law@bckltd.com
 5    Attorneys for Defendant Michael A. Sandoval

 6

 7                                UNITED STATES DISTRICT COURT

 8                                         DISTRICT OF NEVADA

 9                                                  ***

10     UNITED STATES OF AMERICA,                          Case No.: 2:19-cr-234-GMN-VCF
11                            Plaintiff,
12     vs.                                                ORDER EXTENDING SELF-
                                                          SURRENDER DATE
13     MICHAEL A. SANDOVAL,
14                            Defendant.
15

16           The Court having reviewed and considered Defendant’s Motion to Extend Date for Self-

17    Surrender, there being no objection thereto, and good cause appearing therefore:

18                   IT IS HEREBY ORDERED that the date set for Defendant, Michael Sandoval,

19    to self-surrender to the Board of Prisons is extended. The defendant shall surrender for service of

20    sentence at the institution designated by the Bureau of Prisons before 2 p.m. on October 9, 2020.

21

22                          DATED this 10       day of August, 2020.

23

24

25                                                 Gloria M. Navarro, District Judge
                                                   UNITED STATES DISTRICT COURT
26

27

28
